Citation Nr: 1043046	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
left varicocelectomy, to include entitlement to a temporary total 
evaluation because of surgery requiring convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 1997 to 
September 2000, and November 2001 to April 2006.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in a 
July 2010 VA Form 21-4138, the Veteran waived his right to have 
this evidence reviewed in the first instance by the RO.

In June 2009 correspondence, issues involving asbestos and 
sulfur exposure were raised but they have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The left varicocele has been manifested by credible 
complaints of pain and tenderness, but there is no evidence of 
atrophy of the testicles, or symptoms of urinary frequency, 
leakage or obstructed voiding which have been attributed to the 
varicocele. 
 
2.  From the time period from June 29, 2009 to July 29, 2009, the 
lay and medical evidence establishes that the Veteran was 
convalescing following surgery to his service-connected 
varicocele disability.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no 
higher, for service-connected residuals of a left varicocele are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.115b, DCs 7599-7525, 7804 (2010). 

2.  The criteria for entitlement to a temporary total disability 
rating for convalescence due to service-connected left 
varicocelectomy, for the time period from June 29, 2009 to July 
29, 2009, have been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.30 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

At the outset, the Board observes that the Veteran expressed 
disagreement with the February 2008 decision granting him service 
connection for residuals of his left varicocelectomy.  As such, 
the Veteran has appealed the initial evaluation assigned and the 
severity of his disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

During the hearing held in July 2010, and throughout the medical 
record, the Veteran has contended that his left varicocele causes 
him constant testicular pain.  A varicocele is a 'condition 
manifested by abnormal dilation of the veins of the spermatic 
cord, [which results] in impaired drainage of blood into the 
spermatic cord veins when the patient assumes the upright 
position.' Nici v. Brown, 9 Vet. App. 494, 495 (1996) (citing 
Stedman's Medical Dictionary 1907 (26th ed. 1995)).  Where the 
Veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related disease 
or injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
38 C.F.R. § 4.20 (2010). 
 
There is no diagnostic code that specifically addresses 
"residuals of a varicocelectomy."  Alternatively, the Veteran 
has been rated under DC 7525, the code for epididymo-orchitis, 
which is rated as a urinary tract infection.  A 10 percent rating 
under the rating schedule for urinary tract infections requires 
evidence of long-term drug therapy, one to two hospitalizations 
per year, and/or the requirement of intermittent intensive 
management.  The Board finds none of this symptomatology 
applicable to the Veteran's condition.   
 
The Board has also considered by analogy to the rating code for 
benign neoplasms of the genitourinary system.  See 38 C.F.R. § 
4.115b, Code 7529.  Benign neoplasms of the genitourinary system 
are rated as a voiding dysfunction or renal dysfunction, 
whichever is predominant.  Diagnostic Code 7529.  Voiding 
dysfunctions are evaluated according to urine leakage, frequency, 
or obstructed voiding.  38 C.F.R. § 4.115a.  However, there is no 
evidence of urine leakage, renal dysfunction attributable to the 
Veteran's varicocele, nor is there evidence of voiding 
dysfunction, such as urinary frequency, obstructed voiding or 
leakage.  On VA examination in December 2009 the examiner 
explicitly found the absence of these abnormalities.  These 
findings were also made by a VA examiner in January 2008.  None 
of this symptomatology is documented in the medical record, 
including in VA treatment notes assessing the Veteran's 
genitourinary condition in April 2010, March 2010, October 2009, 
August 2009, August 2008, May 2008, and January 2008.  The Board 
has also considered the application of DC 7522 for deformity of 
the penis with loss of erectile power, DC 7523 for atrophy of the 
testis, and DC 7524 for removal of the testis but finds none 
applicable to the Veteran's disability.  The December 2009 VA 
examiner, for example, found the Veteran had a normal penis exam 
and normal testicles exam, and the Veteran denied problems with 
intercourse or ejaculation.  

In summary, the left varicocele has been manifested by subjective 
complaints of pain and objective indications of tenderness, but 
there is no evidence of atrophy of the testicles, or symptoms of 
urinary frequency, leakage or obstructed voiding.  Moreover, the 
December 2009 VA examiner objectively diagnosed "persistent 
tenderness" of the left varicocele.  The Board finds that the 
pain and tenderness may be rated by analogy to DC 7804, which 
provides that a 10 percent rating is warranted when the scar is 
painful on examination.  Accordingly, the Board concludes that 
the criteria for an initial rating of 10 percent, but no higher, 
for service-connected residuals of a left varicocele are met.  

Temporary Total Evaluation

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions of 
the rating schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted, effective from 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two or three months from the 
first day of the month following such hospital discharge or 
outpatient release. In order to attain the temporary total 
disability rating, the Veteran must demonstrate that his service 
connected disability resulted in: (1) surgery necessitating at 
least one month of convalescence; (2) surgery with severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight- bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  38 C.F.R. § 4.30(a) (2010).
In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994), 
defined convalescence as 'the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  The 
Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id., citing 
Webster's Medical Desk Dictionary 606 (1986).  In other words, 
the purpose of a temporary total evaluation, pursuant to 38 
C.F.R. § 4.30, is to aid the appellant during the immediate post-
surgical period when he or she may have incompletely healed 
wounds or when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from the 
immediate effects of an operation.  The Court has also held that 
notations in the medical record as to the appellant's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 38 C.F.R. § 
4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden 
at 430. 
 
If VA assigns a temporary total rating, such will be followed by 
appropriate schedular evaluations; a reduction in the total 
rating will not be subject to the notice and procedural 
requirements of 38 C.F.R. § 3.105(e).  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating. 38 C.F.R. § 4.30.  Additionally, 
and relevant to this case, section 4.30 authorizes extensions of 
the temporary total rating when supported by the record in 
increments of one, two or three months beyond the initial three 
months granted. These extensions may be made pursuant to 38 
C.F.R. § 4.30 (a) (1) (2) or (3).  38 C.F.R. § 4.30(b)(1) (2010).

Here, the Board finds that the Veteran is entitled to a temporary 
total disability rating for convalescence due to service-
connected left varicocelectomy for the time period from June 29, 
2009 to July 29, 2009.  In the Veteran's post operative 
instructions dated from June 29, 2009, the Veteran was directed 
against lifting anything heavier than 10 pounds for one month.  
In a July 23, 2009 Report of Contact with the Veteran following 
his surgery, it was noted that the Veteran was recovering and the 
VA physician advised him to not work for one month.  There is no 
evidence to the contrary of this.  As the medical and lay 
evidence establish that the Veteran was temporarily totally 
disabled for this time period and convalescing, the Board finds 
that a temporary total rating is supported.
 
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  


The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in April 2007, 
August 2007, December 2007, and July 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf, as well as information concerning the evaluation 
and effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has been afforded a 
personal hearing before the Board and has undergone two VA 
examinations.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Entitlement to a disability rating of 10 percent, but no higher, 
for the Veteran's residuals of a left varicocelectomy is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits, and a temporary total disability 
rating for convalescence for the time period from June 29, 2009 
to July 29, 2009, is granted. 
 
.

____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


